DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2017/0333781 A1) in view of Sahi et al. (US 2016/0129341 A1).
Regarding claim 1, Glassman discloses a random output generating, ROG, system comprising:
a display board and a motion device (see fig. 1 and par. [0009], physical grid and puck);
wherein the display board comprises:
a top portion having at least one release pocket (see fig. 1 and par. [0019], entrance zone 21),
a plurality of receiving pockets forming a common row on an, opposite, bottom portion (see par. [0019], Finishing zone 25 contains finishing positions 15a, 15b, etc. that have been assigned finishing position values a, b, c, etc.), and
a plurality of obstacles arranged in a pattern in-between said top portion and said bottom portion (see fig. 1 and par. [0019], Grid 5 has a primary wall 3 mounting a series of cylindrical deflectors 11 rising from the primary wall 3);
wherein said motion device is arranged such that when released from one of said at least one release pockets, it is transferred at least partly by gravitational force to one of said receiving pockets according to a random route via collisions with at least two of said plurality of obstacles, wherein said motion device is further arranged to complete the random route within a predetermined time period (see par. [0019], Here, a spherical puck 1 is shown poised at the entrance zone 21 to make a transit through the gameplay zone 23 of grid 5 under force F that tends to direct puck 1 towards the finishing zone 25; also see par. [0009], In some embodiments, the puck is forced through the grid under gravity, encountering and bouncing off of deflectors as it drops);
wherein the motion device comprises control circuitry, and at least one illumination device, wherein the control circuitry is configured to control the at least one illumination device (see par. [0031], One or more light emitters L can also be mounted to the puck, either internally or in the walls 33; The unit labeled “Control” in FIG. 3 contains a microprocessor, and a receiver/transmitter. The microprocessor controls the operation of the camera C, the Motor and the light emitters L).
However, Glassman does not explicitly disclose wherein the motion device comprises a motion sensor for monitoring a movement of the motion device and controlling the at least one illumination device based on at least one of the movement of the motion device and a position of the motion device relative to the display board.
Sahi teaches a gaming object comprising a motion sensor for monitoring a movement of the gaming object and controlling at least one illumination device based on at least one of the movement of the gaming object and a position of the gaming object relative to the display board (see par. [0102], ball 300 having a microprocessor 302; microprocessor 302 is shown with specific circuitry 310 for motion sensing and direction of motion and circuitry 312 for timing functions and random event generation; also see par. [0113], The ball may still flash color during movement and stop changing color upon cessation of movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Glassman with the motion sensor of Sahi in order to provide an attractive display to the player (see Sahi, par. [0113]).

Regarding claim 2, Glassman discloses wherein the motion device comprises:
a core portion in the shape of a cylindrical disc (see par. [0025], In some embodiments, the puck has the shape of a ball because a ball can roll and deflect, and has no edges that can become stuck on a deflector. However, other embodiments may use suitable shapes that are determined by testing or otherwise to not be susceptible to being stuck among the deflectors during gameplay); and
an annular bumper surrounding the circumference of said core portion (see fig. 3 and par. [0031], wall 33);
wherein the core portion comprises a top surface and a parallel bottom surface extending beyond the height of the bumper (see par. [0025], In some embodiments, the puck has the shape of a ball because a ball can roll and deflect, and has no edges that can become stuck on a deflector. However, other embodiments may use suitable shapes that are determined by testing or otherwise to not be susceptible to being stuck among the deflectors during gameplay).

Regarding claim 3, Glassman discloses wherein the annular bumper comprises a resilient material, and wherein the top surface and the bottom surface of the motion device have a friction coefficient in relation to the display board below a predetermined threshold value (see fig. 3 and par. [0031], wall 33; also see par. [0026], If the puck is constructed of a magnetic material, it can also be made to levitate over the surface of the grid if the grid is magnetized in a manner to allow such low-friction levitation; also see par. [0026]-[0027], discussion of various methods to increase or decrease friction of the puck).

Regarding claim 8, Glassman discloses wherein the plurality of obstacles are arranged in a quincunx pattern (see fig. 1).

Regarding claim 9, Glassman discloses wherein the predetermined time period is in the range of 5-15 seconds (see par. [0049], In some embodiments, a grid is constructed so as to have an average single puck drop time of approximately 10 seconds).

Regarding claim 10, Glassman discloses wherein the display board comprises an equal number of release pockets and receiving pockets (see par. [0040], The entrance zone can also be configured so as to have different entrance positions for the puck; thus one of ordinary skill in the art would recognize that the game board could have any combination of entrance zones versus finishing positions, including the same number).

Regarding claim 11, Glassman discloses at least one camera device arranged to monitor a front surface of the display board and to output data comprising a video stream of the display board (see par. [0028], The grid and the deflectors, too, can be constructed so as to contain live video cameras, so that the journey of the puck through the grid can be watched by players or observers from multiple live perspectives),
wherein the display board comprises the front surface and a back surface, wherein the plurality of obstacles, the at least one release pocket, and the plurality of receiving pockets are arranged between the front surface and the back surface (see par. [0015], A viewing wall can then be mounted opposite the primary wall, connected to the primary wall either by side walls or mounting struts. The viewing wall can be made of transparent material and serve the function of helping to confine the puck to the grid while simultaneously allowing viewing of the puck as it transits through the grid);
wherein the front surface is transparent such that the motion device is visible along the random route in the video stream (see par. [0015], The viewing wall can be made of transparent material and serve the function of helping to confine the puck to the grid while simultaneously allowing viewing of the puck as it transits through the grid).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glassman (US 2017/0333781 A1) in view of Sahi et al. (US 2016/0129341 A1) and further in view of The Wall Game Show (as shown by Youtube Video: The Wall - Zero to One Million (Episode Highlight); link: https://www.youtube.com/watch?v=pz2uqymHSvk).
Regarding claim 13, Glassman discloses wherein the back surface comprises a display (see par. [0056], Using a computer simulation, the grid, puck and deflectors can be made to take on essentially any shape or appearance), and wherein the display board further comprises:
at least one receiving pocket sensor for monitoring a presence of the motion device in each of the plurality of receiving pockets (see par. [0033], A finishing position might also constitute a position with a sensor that registers the passage of the puck over the sensor);
a control device comprising a control unit configured to (see par. [0056], programmed into the computer):
provide a graphical representation on the display, the graphical representation comprising at least one graphical element (see par. [0057],  For example, a translucent computerized overlay or light projection may be created over a physical grid to add digital effects, such as light and color, or the appearance that the grid is a certain kind of environment (for example, a forest of trees) through which the puck is travelling); and
detect a presence of the motion device in a resolved receiving pocket of the plurality of receiving pockets based on sensor data obtained from one of the at least one receiving pocket sensors (see par. [0033], A finishing position might also constitute a position with a sensor that registers the passage of the puck over the sensor).
However, the combination of Glassman and Sahi does not explicitly disclose updating the graphical representation on the display based on the detected presence of the motion device so to emphasize the resolved receiving pocket.
The Wall teaches a game board and motion device including updating the graphical representation on the display based on the detected presence of the motion device so to emphasize the resolved receiving pocket (see video at 1:35-1:55 and 4:00-4:15, where the pocket lights up red or green when the ball falls into it). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glassman and Sahi to emphasize the resolved receiving pocket as taught by The Wall in order to highlight any potential win or loss by the player (as shown in the video). 

Regarding claim 14, The Wall teaches wherein the control unit of the control device is further configured to:
provide the graphical representation on the display, the graphical representation comprising a plurality of graphical elements, each graphical element being associated with a corresponding receiving pocket of the plurality of receiving pockets (see video at 1:35-1:55 and 4:00-4:15);
update the graphical representation based on the detected presence of the motion device by emphasizing the graphical element associated with the resolved receiving pocket (see video at 1:35-1:55 and 4:00-4:15).

Allowable Subject Matter
Claims 4-7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the control circuitry is configured to activate the at least one illumination device such that the illumination device is active while said motion device is transferred at least partly by gravitational force towards one of said receiving pockets subsequently to being released from one of the at least one release pockets based on a signal indicative of the movement of the motion device obtained from the motion sensor; wherein the control circuitry is further configured to set the motion device in a power conserving mode when the motion device is stationary based on a signal indicative of the movement of the motion device obtained from the motion sensor, wherein the power conserving mode comprises deactivating the illumination device; wherein the motion device further comprises a position sensor, wherein the control circuitry is further configured to set said motion device in a power conserving mode when said motion device is at a predetermined distance from the display board or when said motion device is located in a receiving pocket based on a signal indicative of a position of the motion device relative to the display board obtained from the position sensor, wherein the power conserving mode comprises deactivating the illumination device; wherein the back surface comprises a display, and wherein the display board further comprises: a plurality of release pockets; and a control device comprising a control unit configured to: provide a graphical representation on the display, the graphical representation comprising at least one graphical element; randomly select one of the plurality of release pockets based on an output of a random number generating algorithm; and update the graphical representation of the display so to emphasise the randomly selected release pocket prior to the motion device being dropped from the randomly selected release pocket; and wherein the control unit of the control device is further configured to: update the graphical representation by:
visually expanding the graphical element associated with the resolved receiving pocket; and visually changing the other graphical elements of the plurality of graphical elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicely et al. (US 9,449,464 B2), Baerlocher et al. (US 6,666,766 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/25/2022